Lehmah, J.
The plaintiff was injured by an automobile owned by the defendant company. It appears that the automobile was in charge of a designer employed by the company. The designer had come to New York for the purpose of attending classes in automobile construction. He brought a letter of introduction from an officer of the corporation to'the New York manager. He informed the manager that he was looking for a house and asked the manager to loan him a machine in order to enable him to examine houses for occupancy during his stay in New York. At the time of the accident he was driving his wife in a machine loaned to him in pursuance of this request. The defendant is certainly not liable unless the driver of the machine at the time of-the-accident was acting as its servant in its business. I think that the evidence clearly shows that he was not acting at the time for the corporation, but was acting for his own purposes only. At that time he was, therefore, not the defendant’s servant, and the defendant is not responsible for any negligence on his part.
Judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Burat and Whitaker, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.